TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-05-00268-CR



                                     Billy Moore, Appellant

                                               v.

                                 The State of Texas, Appellee




             FROM THE COUNTY COURT AT LAW NO. 7 OF TRAVIS COUNTY
            NO. 679565, HONORABLE ELISABETH A. EARLE, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Billy Moore’s motion for new trial was granted by the trial court on June

3, 2005. This appeal is dismissed.




                                            __________________________________________

                                            Bea Ann Smith, Justice

Before Chief Justice Law, Justices B. A. Smith and Pemberton

Dismissed

Filed: July 13, 2005

Do Not Publish